In a proceeding, inter alia, pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, Warren Vincent F. appeals from an order of fact-finding and disposition of the Family Court, Kings County (Pearl, J), dated January 30, 2008, which, after a hearing, found that his consent was not required for the adoption of the subject child, transferred custody and guardianship of the subject child to the Commissioner of Social Services of the City of New York and St. Vincent’s Services, Inc., and authorized them to consent to the adoption of the subject child without his consent. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Desy Lee M., 44.AD3d 1046 [2007]). Prudenti, PJ, Miller, Eng and Belen, JJ., concur.